[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-14512         ELEVENTH CIRCUIT
                        Non-Argument Calendar        JUNE 1, 2011
                      ________________________        JOHN LEY
                                                       CLERK
                        Agency No. A095-098-977


RUBEN ESAU ROMERO-CALDERON,

                                                                 Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                              (June 1, 2011)



Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
       Ruben Esau Romero-Calderon, a native and citizen of Honduras, petitions

this Court for review of a decision by the Board of Immigration Appeals (“BIA”)

affirming the Immigration Judge’s denial of his application for withholding of

removal.1 In 2005, Romeo-Calderon had been living in the United States for

nearly a decade, but his brother was the leader of a farmers’ rights organization in

Honduras and was allegedly killed that year for supporting farmers in a land

dispute. Believing that a man named Natividad Hernandez had murdered his

brother, Romero-Calderon placed a telephone call from the United States to a

radio station in Honduras identifying and denouncing Hernandez as the murderer.

Romero-Calderon testified that acquaintances in Honduras informed him that

Hernandez had threatened to kill him as a result. Romero-Calderon filed the

instant application, asserting that he feared persecution by Hernandez and his

associates if he were to return to Honduras.

       In denying Romero-Calderon’s application, the BIA found, inter alia, that

Romero-Calderon failed to demonstrate the requisite nexus between his fear of

persecution and a statutorily protected ground. See Kueviakoe v. U.S. Att’y Gen.,

567 F.3d 1301, 1304 (11th Cir. 2009). Substantial evidence supports that finding.



       1
         Romero-Calderon has abandoned on appeal his claim for relief under the Convention
Against Torture. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                              2
See id. Indeed, the essence of Romero-Calderon’s application is that Hernandez

and his associates would kill him for exposing and denouncing Hernandez as his

brother’s murderer. Such personal retribution, however, is not a statutorily

protected ground. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir.

2004). Moreover, even assuming that Romero-Calderon was affiliated with his

brother’s farmers’ rights organization (which could arguably constitute a protected

ground), the record does not compel the conclusion that Hernandez or his

associates sought to harm him on account of such affiliation. Accordingly, we

deny Romero-Calderon’s petition.

      PETITION DENIED.




                                         3